DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 11/26/21 is acknowledged.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Line 2, “the second end” appears to be a typo of “the first end”, since it is within the annular hot air outlet, which is the first end (claim 10).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hetke (US 2019/0344337 A1, cited by applicant) in view of Vortex Tube (https://www.nexflow.com/blog/vortex-tubes-use-compressed-air-generate-cold-hot-air-simultaneously/, 2018).
Re Claim 1. Hetke teaches a system for encapsulating a workpiece, the system comprising: 
a casting station (Fig. 1, item 20) configured to cast an encapsulation around a workpiece (a functionality); 
a cooling station (Fig. 1, item 28) having an enclosure (item 30) configured to receive the encapsulation and workpiece (a functionality, para. 67).

	Hetke fails to teach a vortex tube.

	Vortex Tube teaches a vortex tube having a pressurized air inlet, a cool air outlet fluidly connected to the pressurized air inlet, and a hot air outlet fluidly connected to the pressurized air inlet (Figure)
	In view of Vortex Tube, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Hetke to employ a vortex tube; since Vortex Tube teaches the advantage of using it, which is providing a low cost, reliable, maintenance free way to provide cooing.
	In the modified system of Hetke in view of Vortex Tube, the cool air outlet would be fluidly connected to the enclosure.  


While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Re Claim 2. Since the system of Hetke in view of Vortex Tube and the claimed system are structurally indistinguishable, the system of Hetke in view of Vortex Tube is capable of performing all the claimed functions.

Re Claim 3. The combination fails to teach that the enclosure is a plurality of enclosures including a first enclosure and a second enclosure; the vortex tube is a plurality of vortex tubes including a first vortex tube and a second vortex tube.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Hetke in view of Vortex Tube to employ a plurality of enclosures with a plurality of vortex tubes, wherein the cool air outlet of each vortex tube is connected to a corresponding enclosure to cool a plurality of products simultaneously.



Since the system of Hetke in view of Vortex Tube and the claimed system are structurally indistinguishable, the system of Hetke in view of Vortex Tube is capable of performing all the claimed functions.

Re Claim 5. The combination teaches a conveyor having a receiving area configured to receive the encapsulation and the workpiece from the casting station, a delivery area, andCAN_DMS: \142651345\2Page 2 of 5Appl. No. : 16/898,498Attorney Docket No.: 05002993-2884US Amdt. Dated November 26, 2021Reply to Office Action of September 27, 2021conveyance path extending from the receiving area to the delivery area via the first enclosure and the second enclosure (Hetke, Fig. 1).  

Re Claim 6. Vortex Tube teaches a temperature sensor (a thermostat) and Hetke teaches a controller (Fig. 1, item 36).
it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Hetke in view of Vortex Tube to connect the controller to the temperature sensor automate the transporting process.  

Re Claim 7. The combination teaches adjusting a control valve of vortex tube changes the amount of air that is discharged through the cool air outlet, which would change the temperature (Vortex Tube), but fails to teach an actuator.


Re Claim 8. Vortex tube teaches a temperature sensor and a controller (Appendix C).
In view of Vortex Tube, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Hetke in view of Vortex Tube to employ a temperature sensor and a controller to adjust the cooling automatically.

Re Claim 9. The combination fails to teach that the enclosure has acoustic insulation around an internal volume sized to receive the encapsulation.  
	However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Hetke in view of Vortex Tube to employ acoustic insulation to reduce noise (Vortex Tube teaches using of mufflers around tube.).

Re Claim 10. The combination teaches wherein the vortex tube includes an elongated pipe having an annular hot air outlet at a first end, a cold air outlet at a second end, and a tangential inlet proximate the cold air outlet configured to generate a swirling flow propagating radially outward and lengthwise inside the pipe toward the annular hot air outlet (Vortex Tube, Fig.).
  
Re Claim 11. The combination teaches wherein the vortex tube includes an inwardly facing cone blocking a central area of the first end, within the annular hot air outlet, said cone 

Re Claim 12. The combination fails to teach that the casting station is within 2 meters of the cooling station.  
However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Hetke in view of Vortex Tube to have the casting station within 2 meters of the cooling station, to make the system more compact.  

Re Claim 15. The combination teaches a hot air conduit, the hot air outlet of each vortex tube being fluidly connected to the hot air conduit, the hot air conduit being acoustically insulated from an environing area (Vortex Tube).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hetke in view of Vortex Tube as applied to claim 1 above, and further in view of Pryor (US 4,409,718).
The teachings of Hetke in view of Vortex Tube have been discussed above.
Re Claim 13. Hetke in view of Vortex Tube fails to teach a dimensional inspection station within 2 meters of the cooling station.  

The invention of Pryor encompasses casting quality assurance. Pryor teaches a dimensional inspection station to ensure the quality of the casting (abstract).


Re Claim 14. The combination teaches wherein the dimensional inspection station is a coordinate measuring machine (CMM) configured to perform dimensional analysis of the encapsulation at ambient temperature (Pryor, Fig. 5 & 5A).  

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4: The prior art, taken alone or in combination, fails to teach that the first enclosure has a larger internal volume than the second enclosure, both the first enclosure and the second enclosure having a volume of less than 40 times a volume of the encapsulation.  

	Hetke in view of Vortex Tube fails to teach or suggest any guidance regarding an internal volume of the enclosures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

12/31/2021